



Exhibit 10.2


GLOBAL RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Name of Grantee:                                    
No. of Restricted Share Units:                            
Grant Date:                                    
Pursuant to the BeiGene, Ltd. 2016 Share Option and Incentive Plan, as amended
through the date of grant (the “Plan”), and this Global Restricted Share Unit
Award Agreement for Employees, including any special terms and conditions for
the Grantee’s country set forth in the appendix attached hereto (the “Appendix,”
and together with the Global Restricted Share Unit Award Agreement, the
“Agreement”), BeiGene, Ltd., an exempted company incorporated in the Cayman
Islands with limited liability (the “Company”), hereby grants an award of the
number of Restricted Share Units listed above (an “Award”) to the Grantee named
above. Each Restricted Share Unit shall relate to one ordinary share, par value
US$0.0001 per share (the “Ordinary Shares”) of the Company. The Ordinary Shares
may be represented by American Depositary Shares (“ADSs”), and each ADS
represents 13 Ordinary Shares. References herein to the issuance of Ordinary
Shares shall also refer to the issuance of ADSs on the same basis of one ADS for
every 13 Ordinary Shares. Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless defined differently herein.
1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
Ordinary Shares issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Share Units have vested as provided in Paragraph 2 of this Agreement
and (ii) Ordinary Shares have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.
2.Vesting of Restricted Share Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the date(s) specified in the
following schedule (the “Vesting Date”) so long as the Grantee has served
continuously as an employee of the Company or a Subsidiary until and on such
dates. If a series of Vesting Dates is specified, then the restrictions and
conditions in Paragraph 1 shall lapse only with respect to the number of
Restricted Share Units specified as vested on such date.
Incremental Number of Restricted Share Units Vested
Vesting Date
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________
_____________ (___%)
_______________

In determining the number of vested Restricted Share Units at the time of any
vesting, the number of Ordinary Shares shall be rounded down to the nearest
whole ADS or the nearest increment of 13 Ordinary Shares.
The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.
3.Termination of Employment.
(a)    If the Grantee’s employment with the Company and its Subsidiaries
terminates for any reason (including death or disability) prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Share Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Grantee nor any
of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Share Units.





--------------------------------------------------------------------------------





(b)    For purposes of the Restricted Share Units, the Grantee’s employment
shall be considered terminated as of the date the Grantee is no longer actively
employed by the Company or any of its Subsidiaries (regardless of the reason for
such termination and whether or not later found to be invalid or in breach of
labor laws in the jurisdiction where the Grantee is employed or the terms of the
Grantee’s employment agreement, if any) and such date will not be extended by
any notice period (e.g., the date would not be delayed by any contractual notice
period or any period of “garden leave” or similar period mandated under
employment or other laws in the jurisdiction where the Grantee is employed or
the terms of the Grantee’s employment agreement, if any). The Administrator
shall have the exclusive discretion to determine when the Grantee is no longer
actively employed for purposes of the Restricted Share Units (including whether
the Grantee may still be considered to be employed while on a leave of absence).
4.Issuance of Ordinary Shares. As soon as practicable following each Vesting
Date (but in no event later than two and one-half (2.5) months after the end of
the year in which the Vesting Date occurs), the Company shall issue to the
Grantee the number of Ordinary Shares equal to the aggregate number of
Restricted Share Units that have vested pursuant to Paragraph 2 of this
Agreement on such date and the Grantee shall thereafter have all the rights of a
shareholder of the Company with respect to such Ordinary Shares.
5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan.
6.Responsibility for Taxes. The Grantee acknowledges that, regardless of any
action taken by the Company or, if different, the Subsidiary employing the
Grantee (the “Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax‑related items related to the Grantee’s participation in the Plan and legally
applicable to the Grantee (“Tax-Related Items”) is and remains the Grantee’s
responsibility and may exceed the amount, if any, actually withheld by the
Company or the Employer. The Grantee further acknowledges that the Company
and/or the Employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the
Restricted Share Units, including, but not limited to, the grant, vesting or
settlement of the Restricted Share Units, the subsequent sale of Ordinary Shares
acquired pursuant to such settlement and the receipt of any dividends; and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Restricted Share Units to reduce or eliminate the Grantee’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Grantee is subject to Tax-Related Items in more than one jurisdiction,
the Grantee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.
(a)Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee agrees to make adequate arrangements satisfactory to the Company and/or
the Employer to satisfy all Tax-Related Items. In this regard, the Grantee
authorizes the Company (or its designated agent) to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by withholding from
the proceeds of the sale of Ordinary Shares acquired upon settlement of the
Restricted Share Units either through a voluntary sale or through a mandatory
sale arranged by the Company (on the Grantee’s behalf pursuant to this
authorization without further consent). As of the date hereof, the Grantee
certifies that this Agreement is entered into in good faith and not as part of a
plan or scheme to evade the prohibitions of Rule 10b5-1 of the Exchange Act or
any other securities laws.
(b)     Alternatively, the Company and/or the Employer, or their respective
agents, at their discretion, are authorized to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by (i) withholding
from the Grantee’s wages or other cash compensation paid to the Grantee by the
Company and/or the Employer; or (ii) withholding from Ordinary Shares to be
issued to the Grantee upon settlement of the Restricted Share Units; or (iii)
any other method of withholding determined by the Company and permitted by
applicable law; provided, however, that that if the Grantee is a Section 16
officer of the Company under the Exchange Act, then Tax-Related Items, if any,
shall be withheld as described in subsection (a) of this Paragraph 6.
(c)    Depending on the withholding method, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum rates applicable in the Grantee's jurisdiction in which case the Grantee
may receive a refund for any overwithheld tax in cash and will not have any
right to the Ordinary Shares. If the obligation for Tax-Related Items is
satisfied by withholding in Ordinary Shares, for tax purposes, the Grantee is
deemed to have been issued the full number of Ordinary Shares subject to the
vested Restricted Share Units, notwithstanding that a number of the Ordinary
Shares is held back solely for the purpose of paying the Tax-Related Items.





--------------------------------------------------------------------------------





(d)    While this Agreement is in effect, the Grantee agrees (i) not to enter
into or alter any corresponding or hedging transaction or position with respect
to the securities covered by this Agreement (including, without limitation, with
respect to any securities convertible or exchangeable into Ordinary Shares) and
(ii) not to attempt to exercise any influence over how, when or whether to
effect the withholding and sale of Ordinary Shares pursuant to this Paragraph 6.
The Grantee agrees to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of the Grantee’s participation in the Plan that
cannot be satisfied by the means previously described. The Company may refuse to
issue or deliver the Ordinary Shares, or the proceeds of the sale of Ordinary
shares, if the Grantee fails to comply with his or her obligations in connection
with the Tax-Related Items.
7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.
8.No Obligation to Continue Employment. Neither the Company nor any Subsidiary
is obligated by or as a result of the Plan or this Agreement to continue the
Grantee in employment and neither the Plan nor this Agreement shall interfere in
any way with the right of the Employer to terminate the employment of the
Grantee at any time.
9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.
10.Nature of Grant. In accepting the Award, the Grantee acknowledges,
understands and agrees that:
(a)the Plan is established voluntarily by the Company, it is discretionary in
nature, and may be amended, suspended or terminated by the Company at any time,
to the extent permitted by the Plan;
(b)the grant of the Restricted Share Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Share Units, or benefits in lieu of Restricted Share Units,
even if Restricted Share Units have been granted in the past;
(c)all decisions with respect to future Restricted Share Units or other grants,
if any, will be at the sole discretion of the Company;
(d)the Grantee is voluntarily participating in the Plan;
(e)the grant of the Restricted Share Units does not establish an employment or
other service relationship between the Grantee and the Company;
(f)the Restricted Share Units and any Ordinary Shares subject to the Restricted
Share Units, and the income from and value of same, are not intended to replace
any pension rights or compensation;
(g)unless otherwise agreed with the Company, the Restricted Share Units and the
Ordinary Shares subject to the Restricted Share Units, and the income from and
value of same, are not granted as consideration for, or in connection with, the
service the Grantee may provide as a director of a Subsidiary;
(h)the Restricted Share Units and any Ordinary Shares subject to the Restricted
Share Units, and the income from and value of same, are not part of normal or
expected compensation for purposes of, including, without limitation,
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, holiday pay, pension or
retirement or welfare benefits or similar mandatory payments;
(i)the future value of the Ordinary Shares underlying the Restricted Share Units
is unknown, indeterminable, and cannot be predicted with certainty;
(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Share Units resulting from the termination of the
Grantee’s employment (for any reason whatsoever, whether or not later found to
be invalid or in breach of labor laws in the jurisdiction where the Grantee is
employed or the terms of the Grantee’s employment agreement, if any);
(k)unless otherwise provided in the Plan or by the Company in its discretion,
the Restricted Share Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Share Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Ordinary Shares; and





--------------------------------------------------------------------------------





(l)if the Grantee resides and/or works in a country outside the United States,
the following shall apply:
(i)the Restricted Share Units and any Ordinary Shares subject to the Restricted
Share Units, and the income from and value of same, are not part of normal or
expected compensation for any purpose;
(ii)neither the Company, the Employer nor any other Subsidiary shall be liable
for any foreign exchange rate fluctuation between the Grantee’s local currency
and the United States Dollar that may affect the value of the Restricted Share
Units or of any amounts due to the Grantee pursuant to the settlement of the
Restricted Share Units or the subsequent sale of any Ordinary Shares acquired
upon settlement.
11.Appendix. Notwithstanding any provision of this Global Restricted Share Unit
Award Agreement for Employees, if the Grantee resides in a country outside the
United States or is otherwise subject to the laws of a country other than the
United States, the Restricted Share Units shall be subject to the special terms
and conditions set forth in the Appendix for the Grantee’s country, if any.
Moreover, if the Grantee relocates to one of the countries included in the
Appendix during the term of the Restricted Share Units, the terms and conditions
for such country shall apply to the Grantee, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix forms part of this
Agreement.
12.Language. The Grantee acknowledges that he or she is proficient in the
English language and understands the terms of this Agreement. If the Grantee has
received this Agreement, or any other documents related to the Restricted Share
Units and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
13.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.
14.Waivers. The Grantee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by the
Grantee or any other Grantee.
15.Choice of Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Cayman Islands, applied without regard to
conflict of law principles.
16.Venue. For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Agreement, the
parties hereby submit to and consent to the exclusive jurisdiction of the courts
of the Cayman Islands, and no other courts, where this grant is made and/or to
be performed, and no other courts.
17.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
18.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Restricted Share Units and the Ordinary Shares
acquired upon settlement of the Restricted Share Units, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Grantee to accept any additional agreements or
undertakings that may be necessary to accomplish the foregoing.
19.Electronic Delivery and Acceptance of Documents. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Grantee hereby consents to
receive such documents by electronic delivery and agree to participate in the
Plan through an on-line or electronic system established and maintained by the
Company, or any third party designated by the Company.
20.Insider Trading Restrictions / Market Abuse Laws. By accepting the Restricted
Share Units, the Grantee acknowledges that he or she is bound by all the terms
and conditions of any Company’s insider trading policy as may be in effect from
time to time. The Grantee further acknowledges that, depending on the Grantee’s
country, the broker's country or the country in which the Ordinary Shares or the
ADSs are listed, the Grantee may be or may become subject to insider trading
restrictions and/or market abuse laws which may affect the Grantee’s ability to
accept, acquire, sell or otherwise dispose of Ordinary Shares, rights to
Ordinary Shares (e.g., Restricted Share Units) or rights linked to the value of
Ordinary Shares under the Plan during such times as the Grantee is considered to
have “inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Local insider trading laws and regulations may
prohibit the cancellation or amendment of orders the Grantee placed before the
Grantee possessed inside information.  Furthermore, the Grantee could be
prohibited from (i) disclosing the inside information to any third party, which
may include fellow employees and (ii) “tipping” third parties or causing them
otherwise to buy or sell securities.  Any restrictions under these laws or
regulations are separate from and in





--------------------------------------------------------------------------------





addition to any restrictions that may be imposed under any Company’s insider
trading policy as may be in effect from time to time. The Grantee acknowledges
that it is the Grantee’s responsibility to comply with any applicable
restrictions, and the Grantee should speak to his or her personal advisor on
this matter.
21.Foreign Asset/Account, Exchange Control and Tax Reporting. Depending on the
Grantee’s country, the Grantee may be subject to foreign asset/account, exchange
control, tax reporting or other requirements which may affect the Grantee’s
ability acquire or hold Restricted Share Units or Ordinary Shares under the Plan
or cash received from participating in the Plan (including dividends and the
proceeds arising from the sale of Ordinary Shares) in a brokerage/bank account
outside the Grantee’s country. The applicable laws of the Grantee’s country may
require that he or she report such Restricted Share Units, Ordinary Shares,
accounts, assets or transactions to the applicable authorities in such country
and/or repatriate funds received in connection with the Plan to the Grantee’s
country within a certain time period or according to certain procedures. The
Grantee acknowledges that he or she is responsible for ensuring compliance with
any applicable requirements and should consult his or her personal legal advisor
to ensure compliance with applicable laws.


BEIGENE, LTD.
By:                        
Name:                    
Title:                    
The undersigned hereby agrees to the terms and conditions of the Agreement.
Electronic agreement pursuant to the Company’s instructions to the Grantee
(including through an online acceptance process) is acceptable.


Dated:                                            
Grantee’s signature
Name:


Grantee’s address:
                    
                    
                    




[Signature Page to Global Restricted Share Unit Award Agreement for Employees
under the 2016 Share Option and Incentive Plan]










Version: June 2019





--------------------------------------------------------------------------------





APPENDIX
GLOBAL RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR EMPLOYEES
UNDER BEIGENE, LTD.
2016 SHARE OPTION AND INCENTIVE PLAN
Capitalized terms used but not defined in this Appendix shall have the same
meanings assigned to them in the Plan and/or the Global Restricted Share Unit
Award Agreement for Employees (the "RSU Agreement").
Terms and Conditions
This Appendix includes additional terms and conditions that govern the
Restricted Share Units if the Grantee works and/or resides in one of the
countries listed below. If the Grantee is a citizen or resident of a country
other than the one in which the Grantee is currently working and/or residing (or
is considered as such for local law purposes), or the Grantee transfers
employment and/or residency to a different country after the Restricted Share
Units are granted, the Company will, in its discretion, determine the extent to
which the terms and conditions contained herein will apply to the Grantee.
Notifications
This Appendix also includes information regarding certain other issues of which
the Grantee should be aware with respect to the Grantee’s participation in the
Plan. The information is based on the securities, exchange control and other
laws in effect in the respective countries as of May 2019. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Grantee not rely on the information noted herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out-of-date at the time the Grantee vests in the
Restricted Share Units or sells any Ordinary Shares acquired under the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Grantee’s particular situation. As a result, the Company is not in
a position to assure the Grantee of any particular result. Accordingly, the
Grantee is strongly advised to seek appropriate professional advice as to how
the relevant laws in the Grantee’s country may apply to the Grantee’s individual
situation.
If the Grantee is a citizen or resident of a country other than the one in which
the Grantee is currently working and/or residing (or is considered as such for
local law purposes), or if the Grantee transfers employment and/or residency to
a different country after the Restricted Share Units are granted, the
notifications contained in this Appendix may not be applicable to the Grantee in
the same manner.
DATA PRIVACY PROVISIONS
EMPLOYEES IN THE EUROPEAN UNION (“EU”) / EUROPEAN ECONOMIC AREA (“EEA”) / UNITED
KINGDOM
(a)Data Collection, Processing and Usage. The Company collects, processes, and
uses certain personally-identifiable information about the Grantee;
specifically, including the Grantee’s name, home address, email address and
telephone number, date of birth, social insurance, passport or other
identification number, salary, citizenship, job title, any Ordinary Shares or
directorships held in the Company, and details of all Restricted Share Units or
any other equity compensation awards granted, canceled, exercised, vested, or
outstanding in the Grantee’s favor, which the Company receives from the Grantee
or the Employer. In granting the Restricted Share Units under the Plan, the
Company will collect the Grantee’s personal data for purposes of allocating
Ordinary Shares and implementing, administering and managing the Plan. The
Company collects, processes and uses the Grantee’s personal data pursuant to the
Company’s legitimate interest of managing the Plan and generally administering
employee equity awards and to satisfy its contractual obligations under the
terms of the Agreement.
(b)Stock Plan Administration Service Provider. The Company transfers participant
data to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
an independent service provider based in the United States, which assists the
Company with the implementation, administration and management of the Plan. In
the future, the Company may select a different service provider and share the
Grantee’s personal data with another company that serves in a similar manner.
MSSB will open an account for the Grantee to receive and trade Ordinary Shares
acquired under the Plan. The Grantee will be asked to agree on separate terms
and data processing practices with MSSB, which is a condition to the Grantee’s
ability to participate in the Plan.





--------------------------------------------------------------------------------





(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China and the United States, respectively. The Company can only meet
its contractual obligations to the Grantee if the Grantee’s personal data is
transferred to the Company and MSSB. The Company’s legal basis for the transfer
of the Grantee’s personal data is to satisfy its contractual obligations under
the terms of the Agreement and/or its use of the standard data protection
clauses adopted by the EU Commission.
(d)Data Retention. The Company will use the Grantee’s personal data only as long
as is necessary to implement, administer and manage the Grantee’s participation
in the Plan or as required to comply with legal or regulatory obligations,
including under tax, exchange control, labor and securities laws. This means the
Company may retain the Grantee's personal data after the Grantee's employment
relationship has terminated. When the Company no longer needs the Grantee’s
personal data, the Company will remove it from its systems. If the Company keeps
the Grantee’s data longer, it would be to satisfy legal or regulatory
obligations and the Company’s legal basis would be for compliance with relevant
laws or regulations.
(e)Data Subjects Rights. The Grantee may have a number of rights under data
privacy laws in the Grantee’s country of residence. For example, the Grantee’s
rights may include the right to (i) request access or copies of personal data
the Company processes, (ii) request rectification of incorrect data, (iii)
request deletion of data, (iv) place restrictions on processing, (v) lodge
complaints with competent authorities in the Grantee’s country of residence,
and/or (vi) request a list with the names and addresses of any potential
recipients of the Grantee’s personal data. To receive clarification regarding
the Grantee’s rights or to exercise the Grantee’s rights, the Grantee should
contact his or her local human resources department.
EMPLOYEES OUTSIDE THE EU/EEA/UNITED KINGDOM
(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about the Grantee, including, but not limited
to, the Grantee’s name, home address and telephone number, email address, date
of birth, social insurance, passport or other identification number (e.g.,
resident registration number), salary, nationality, job title, any Ordinary
Shares or directorships held in the Company, details of all Restricted Share
Rights or any other entitlement to Ordinary Shares or equivalent benefits
awarded, canceled, exercised, purchased, vested, unvested or outstanding in the
Grantee’s favor (“Data”), for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan. The legal basis, where
required, for the processing of Data is the Grantee’s consent.
(b)Stock Plan Administration Service Providers. The Company will transfer Data
to Morgan Stanley Smith Barney, LLC and certain of its affiliates ("MSSB"),
which are assisting the Company with the implementation, administration and
management of the Plan. The Company may select different or additional service
providers in the future and share Data with such other provider(s) serving in a
similar manner. The Grantee may be asked to agree on separate terms and data
processing practices with MSSB, with such agreement being a condition to the
ability to participate in the Plan.
(c)International Data Transfers. The Company and MSSB are based in the People's
Republic of China ("PRC") and the United States, respectively. The Grantee’s
country or jurisdiction may have different data privacy laws and protections
than the PRC or the United States. The Company’s legal basis, where required,
for the transfer of Data is the Grantee’s consent.
(d)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage the Grantee’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax, exchange control, labor and securities laws.
(e)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary, and the Grantee is providing the consents herein on a
purely voluntary basis. If the Grantee does not consent, or if the Grantee later
seeks to revoke his or her consent, salary from or employment and career with
the Employer will not be affected; the only consequence of refusing or
withdrawing consent is that the Company would not be able to grant the
Restricted Share Units or other equity awards to the Grantee or administer or
maintain such awards.
(f)Data Subject Rights. The Grantee may have a number of rights under data
privacy laws in the Grantee’s jurisdiction. Depending on where the Grantee is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) rectification of incorrect Data, (iii) deletion of
Data, (iv) restrictions on processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in the Grantee’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, the Grantee can contact his or her local human resources
representative.





--------------------------------------------------------------------------------





(g)Alternative Basis. The Grantee understands that the Company may rely on a
different basis for the processing or transfer of Data in the future and/or
request that the Grantee may provide another data privacy consent. If
applicable, the Grantee agrees that upon request of the Company or the Employer,
the Grantee will provide an executed acknowledgement or data privacy consent
form (or any other agreements or consents) that the Company and/or the Employer
may deem necessary to obtain from the Grantee for the purpose of administering
his or her participation in the Plan in compliance with the data privacy laws in
the Grantee’s country, either now or in the future. The Grantee understands and
agrees that the Grantee will not be able to participate in the Plan if the
Grantee fails to provide any such consent or agreement requested by the Company
and/or the Employer.
AUSTRALIA
Notifications
Tax Notification. Subdivision 83A-C of the Income Tax Assessment Act, 1997
applies to the Restricted Share Units granted under the Plan, such that the
Restricted Share Units are intended to be subject to deferred taxation.
Exchange Control Information. If the Grantee is an Australian resident, exchange
control reporting is required for cash transactions exceeding A$10,000 and
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on the Grantee’s behalf. If there is
no Australian bank involved with the transfer, the Grantee will be required to
file the report.
CHINA
The following terms and conditions apply to the Grantee if the Grantee is
subject to exchange control restrictions and regulations in China (regardless of
the Grantee’s nationality and residency status), including the requirements
imposed by the State Administration of Foreign Exchange (the “SAFE”), as
determined by the Company in its sole discretion:
Restriction on Sale. Notwithstanding the Plan and any other provision of the
Agreement to the contrary, the Grantee will not be permitted to sell any
Ordinary Shares acquired under the Plan unless and until the necessary approvals
have been obtained from the SAFE and remain effective, as determined by the
Company in its sole discretion.
Designated Broker. The Grantee acknowledges that all Ordinary Shares acquired
under the Plan will be deposited into a designated account established with a
broker designated by the Company. The Grantee further acknowledges that the
Grantee may not transfer Ordinary Shares out of the account at any time.
Sale of Ordinary Shares. The Grantee acknowledges and agrees that the Company
may require the Grantee to sell any Ordinary Shares acquired under the Plan at
such time(s) as determined by the Company in its discretion due to local legal
and regulatory requirements, as well as the terms of any approval issued by the
SAFE (including within a specified period following the Grantee’s termination of
employment). Further, the Grantee expressly and explicitly authorizes the
Company to issue instructions, on the Grantee’s behalf, to the Company's
designated broker or any other brokerage firm and/or third party administrator
engaged by the Company to hold any Ordinary Shares and other amounts acquired
under the Plan by the Grantee to sell such Ordinary Shares as may be required to
comply with the terms of the Company's SAFE approval and/or applicable legal and
regulatory requirements. In this regard, the Grantee acknowledges that the
Company’s designated broker is under no obligation to arrange for the sale of
Ordinary Shares at any particular price.
Repatriation and Other Exchange Control Requirements.  The Grantee acknowledges
and agrees that he or she will be required to immediately repatriate to China
the cash proceeds from the sale of any Ordinary Shares the Grantee acquires
under the Plan, as well as any cash dividends paid on such Ordinary Shares,
through a foreign disbursement account held by the Company's designated broker
to a special exchange control account established by a Subsidiary in China. The
Grantee further acknowledges and agrees that any proceeds from the sale of any
Ordinary Shares or the receipt of any cash dividends may be transferred to such
special account prior to being delivered to the Grantee. In this regard, the
Grantee also understands that the proceeds will be delivered to the Grantee as
soon as possible, but there may be delays in distributing the funds to the
Grantee due to exchange control requirements in China. As proceeds will be paid
to the Grantee in either U.S. dollars or Renminbi (at the Company's discretion),
the Grantee understands that the Grantee may be required to set up a U.S. dollar
bank account in China so that the proceeds may be deposited into this U.S.
dollar account. The Grantee agrees to bear any remittance fees charged by banks
or other financial institutions to handle the payment of my proceeds from the
sale of Ordinary Shares. The Grantee further agrees to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in China.
Administration. The Grantee acknowledges that the Company will not be liable for
any costs, fees, lost interest or dividends or other losses the Grantee may
incur or suffer resulting from the enforcement of the terms of this Appendix or
otherwise from





--------------------------------------------------------------------------------





the Company’s operation and enforcement of the Plan and the Agreement in
accordance with Chinese law including, without limitation, any applicable SAFE
rules, regulations and requirements.
FRANCE
Terms and Conditions
Type of Grant. The Restricted Share Units are not granted as “French-qualified”
awards and are not intended to qualify for the special tax and social security
treatment applicable to shares granted for no consideration under Sections L.
225-197 and seq. of the French Commercial Code, as amended.
Language. By accepting the Restricted Share Units, the Grantee confirms having
read and understood the documents relating to the Restricted Share Units which
were provided to the Grantee in English.
En acceptant l'attribution d’actions gratuites « Restricted Share Units », le
Grantee confirme avoir lu et compris les documents relatifs aux Restricted Share
Units qui ont été communiqués au Grantee en langue anglaise.
GERMANY
Notifications
Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of Ordinary Shares),
the report must be made electronically by the 5th day of the month following the
month in which the payment was received. The form of report (“Allgemeine
Meldeportal Statistik”) can be accessed via the Bundesbank’s website
(www.bundesbank.de) and is available in both German and English. The Grantee is
responsible for making this report.
HONG KONG
Terms and Conditions
Securities Law Information. Warning: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. Hong Kong residents are
advised to exercise caution in relation to the offer. If Hong Kong residents are
in any doubt about any of the contents of this document, they should obtain
independent professional advice. The Restricted Share Units and Ordinary Shares
acquired under the Plan do not constitute a public offering of securities under
Hong Kong law and are available only to employees of the Company or its
Subsidiaries. The Agreement, the Plan and other incidental communication
materials (i) have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong, and (ii) are intended only for
the personal use of each eligible employee of the Company or any Subsidiary and
may not be distributed to any other person.
IRELAND
Notifications
Director Notification Information. Directors, shadow directors and secretaries
of an Irish Subsidiary must notify such Subsidiary in writing upon (i) receiving
or disposing of an interest in the Company (e.g., the Restricted Share Units,
Ordinary Shares, etc.), (ii) becoming aware of the event giving rise to the
notification requirement, or (iii) becoming a director or secretary if such an
interest exists at the time, in each case if the interest represents more than
1% of the Company. This notification requirement also applies with respect to
the interests of any spouse or children under the age of 18 of the director,
shadow director or secretary (whose interests will be attributed to the
director, shadow director or secretary). The Grantee should consult with his or
her personal legal advisor as to whether or not this notification requirement
applies.
JAPAN
There are no country-specific provisions.
KOREA
There are no country-specific provisions.
NETHERLANDS
There are no country-specific provisions.





--------------------------------------------------------------------------------





SINGAPORE
Terms and Conditions
Restrictions on Sale and Transferability. The Grantee hereby agrees that any
Ordinary Shares acquired pursuant to the Restricted Share Units will not be
offered for sale in Singapore prior to the six (6) month anniversary of the
Grant Date, unless such sale or offer is made: (1) after six (6) months of the
Grant Date or (2) pursuant to the exemptions under Part XIII Division (1)
Subdivision (4) (other than section 280) of the Securities and Futures Act
(Chapter 289, 1006 Ed.) (“SFA”).
Notifications
Securities Law Information. The grant of the Restricted Share Units is being
made in reliance on section 273(1)(f) of the SFA of the Securities and Futures
Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made with a view to the Ordinary
Shares being subsequently offered for sale to any other party. The Plan has not
been lodged or registered as a prospectus with the Monetary Authority of
Singapore. The Grantee should note that the Award is subject to section 257 of
the SFA and the Grantee will not be able to make (i) any subsequent sale of
Ordinary Shares in Singapore or (ii) any offer of subsequent sale of Ordinary
Shares subject to the Award in Singapore, unless such sale or offer is made (a)
more than six (6) months after the Grant Date or (b) pursuant to the exemptions
under Part XIII Division (1) Subdivision (4) (other than Section 280) of the SFA
(Chapter 289, 2006 Ed.) or pursuant to, and in accordance with the conditions
of, any other applicable provisions of the SFA.
Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer (“CEO”) and the directors (including alternative directors,
substitute directors and shadow directors A shadow director is an individual who
is not on the board of directors of a company but who has sufficient control so
that the board of directors acts in accordance with the “directions or
instructions” of the individual.) of a Singaporean Subsidiary are subject to
certain notification requirements under the Singapore Companies Act.  The CEO
and the directors must notify the Singaporean Subsidiary in writing of an
interest (e.g., the Award or Ordinary Shares) in the Company within two (2)
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon vesting of the Restricted Share Units
or when Ordinary Shares acquired under the Plan are subsequently sold), or
(iii) becoming the CEO or a director.
SWITZERLAND
Notifications
Securities Law Information. The Restricted Share Units are not intended to be
publicly offered in or from Switzerland. The grant of the Restricted Share Units
is considered a private offering in Switzerland. Neither this document nor any
other materials relating to the Restricted Share Units constitutes a prospectus
as such term is understood pursuant to article 652a of the Swiss Code of
Obligations, and neither this document nor any other materials relating to the
Restricted Share Units may be publicly distributed nor otherwise made publicly
available in Switzerland. Neither this document nor any other offering or
marketing material relating to the Restricted Share Units have been or will be
filed with, approved or supervised by any Swiss regulatory authority (in
particular, the Swiss Financial Market Supervisory Authority (FINMA)).
TAIWAN
Notifications
Securities Law Information. The offer of participation in the Plan is available
only for employees of the Company and any Subsidiary. The offer of participation
in the Plan is not a public offer of securities by a Taiwanese company.
Exchange Control Information. The Grantee understands and acknowledges that the
Grantee may acquire and remit foreign currency (including proceeds from the sale
of Ordinary Shares of the Company) into Taiwan up to US$5,000,000 per year. The
Grantee further understands that if the transaction amount is TWD$500,000 or
more in a single transaction, the Grantee must submit a Foreign Exchange
Transaction Form and also provide supporting documentation to the satisfaction
of the remitting bank. If the transaction amount is US$500,000 or more, the
Grantee understands that he or she may be required to provide additional
supporting documentation to the satisfaction of the remitting bank. The Grantee
acknowledges that the Grantee should consult his or her personal legal advisor
to ensure compliance with applicable exchange control laws in Taiwan.





--------------------------------------------------------------------------------





UNITED KINGDOM
Terms and Conditions
Responsibility for Taxes. The following provisions supplement Paragraph 6 of the
RSU Agreement:
Without limitation to Paragraph 6 of the RSU Agreement, the Grantee agrees that
the Grantee is liable for all Tax-Related Items and hereby covenants to pay all
such Tax-Related Items as and when requested by the Company or the Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). The Grantee also agrees to indemnify and keep
indemnified the Company or the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on the Grantee’s behalf.
Notwithstanding the foregoing, if the Grantee is a director or executive officer
of the Company (within the meaning of Section 13(k) of the Exchange Act), the
terms of the immediately foregoing provision will not apply if the
indemnification can be viewed as a loan. In such case, if the amount of any
income tax due is not collected from or paid by the Grantee within 90 days of
the end of the U.K. tax year in which an event giving rise to the
indemnification described above occurs, the amount of any uncollected income
taxes may constitute a benefit to the Grantee on which additional income tax and
national insurance contributions (“NICs”) may be payable. The Grantee will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company or the Employer, as applicable, any employee NICs due on this additional
benefit, which the Company or the Employer may recover from the Grantee by any
of the means referred to in Paragraph 6 of the RSU Agreement.







